DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1 [claims 1-4, 8, 9, 11-13] drawn to a method of fluorescent labelling a bio-component in a mixture, using a fluidic device with two reservoirs connected to a fluid pathway via a channel network and comprising the steps directed to processing chemical solutions as set forth in claim 1. 
           Invention 2 [claims 15-18, 20-25] drawn to a fluidic device with two reservoirs connected to a fluid pathway via a channel network and comprising solutions as recited in claim 15. 
	The only technical feature common for the above-listed inventions, is a fluidic 

device with two reservoirs connected to a fluid pathway via a channel network, where 

the first reservoir is provided with a ‘strongly buffered‘ solution containing an aromatic 

ortho-dialdehyde dye, the second reservoir is provided with a ‘weakly buffered‘  

solution containing a thiol based reducing agent  and an antioxidant additive in a 

second reservoir, and where a ‘fluid pathway’ is provided with a ‘component’ of 

interest. This feature does not contribute any novelty over the prior art, since it is known and conveniently employed in the art, as evidenced, for example, by West et al., US 20090215023, where Figure 1A shows a fluidic device having first reservoir 220 with a solution comprising an aromatic ortho-dialdehyde dye; second reservoir 230 with a buffer solution that can contain a thiol-based reducing agent [inherently having antioxidant qualities], as described in paragraphs [0059], [0054]; the reservoirs being  connected to fluid pathway 242 provided with a sample [‘component’]via a channel network 244. It would have been also obvious to have added an additional oxidizing agent, to further ensure solution stability, as well as to have varied levels of buffering as needed [including those recited], depending on particular goals of testing, to diversify the tests to be performed. Therefore, the unity of inventions is lacking. 
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798